           Case 3:20-cr-00209-SI      Document 1      Filed 07/07/20    Page 1 of 1




                            UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  PORTLAND DIVISION


UNITED STATES OF AMERICA                           3:20-cr-00209-SI

               v.                                   MISDEMEANOR

BENJAMIN WOOD-PAVICH,                              INFORMATION 18 U.S.C. § 111(a)

               Defendant.                          (1)


                      THE UNITED STATES ATTORNEY CHARGES:

                                          COUNT 1
                                (Assault on a Federal Officer)
                                   (18 U.S.C. § 111(a)(1))

       On or about July 6, 2020, in the District of Oregon, defendant BENJAMIN WOOD-

PAVICH, did forcibly assault Adult Victim 1 (AV1), a person designated as a federal officer

under 18 U.S.C. § 1114, while AV1 was engaged in, and on account of the performance of,

AV1’s official duties;

       In violation of Title 18, United States Code, Section 111(a)(1), a Class A Misdemeanor.

Dated: July 7, 2020

                                                   BILLY J. WILLIAMS
                                                   United States Attorney

                                                   /s/ Natalie Wight
                                                   NATALIE K. WIGHT, OSB #035576
                                                   Assistant United States Attorney

Information                                                                             Page 1
